Welcome
I should like to inform you, ladies and gentlemen, of the presence in the official gallery of a delegation from the Senate of the Federation of Malaysia, to whom I extend a warm welcome. The delegation is led by His Excellency Datuk Wong Foon Meng, President of the Senate.
I would like to point out that the European Parliament and the Malaysian Parliament enjoy regular and fruitful contact. Malaysia has a vibrant society and a thriving economy, and it plays an important role within the Association of South-East Asian Nations (ASEAN). Therefore, I and the entire House have the pleasure once again of welcoming our friends and colleagues from the Senate: we hope that your visit will be very productive.